DETAILED ACTION
This action is responsive to the pending claims, 14, 17, 20, 21, 24, 27-34, received 04 May 2021. Accordingly, the detailed action of claims 14, 17, 20, 21, 24, 27-34 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 June 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 14, 21, 28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 14, 21, 28 recite the feature “receiving…a file list of stored files previously received from the cloud server;” however, the examiner is unable to find support for said feature. After careful review of applicant’s specification, the examiner identified receiving a file list from registered devices (spec [0040]) and updating a list of files periodically (spec [0054]) however, the examiner is unable to find support for receiving a file list of stored files previously received from the server, as claimed in claim 1. 
In the interest of advancing prosecution, the examiner understands the aforementioned claimed limitation to indicate receiving a list of files from registered devices, as supported by the applicant’s specification (spec [0040]).

Claim 14 recites the feature “receiving the file form the cloud server according to a second user input on the at least one second device for downloading the file from the cloud server to the at least one second device;” however, the examiner is unable to find support for said feature. After careful review of applicant’s specification, the examiner identified when a user downloads a file using a device, the device may download the file from a second device rather than the cloud server since the second device may have already downloaded the file from the cloud server (spec [0035]). The specifics of how the file is according to a second user input on the at least one second device. In the interest of advancing prosecution, the examiner understands the aforementioned claim limitation to indicate a “[second device] may have already downloaded the file from the cloud server” as recited in paragraph 0035 of applicant’s specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14, 17, 20, 21, 24, 27, 28, 29, 32 rejected under 35 U.S.C. 103 as being unpatentable over Osminer et al (US 9100709 B1, hereafter referred to as Osminer) in view of Simmons et al (US 20120166516 A1, hereafter referred to as Simmons).

Regarding claim 14 Osminer teaches a method of downloading a file, performed by a first device, comprising:
displaying a list (Osminer [3:10-28, 56-57] discloses displaying titles of available content) including a plurality of files stored in a cloud server (Osminer [11:9-67] discloses retrieval and display of a content guide based on generated content availability information, wherein content associated with the guide and content availability information indicates different sources from which content may be retrieved including a remote server [Col 8, L 48-63] cloud based recorder [Col 9, L 20-22]) that are associated with a user account (Osminer [2:20] discloses a subscriber) and can be downloaded by the 
receiving, from a user, a first user input on the displayed list for downloading a file among the plurality of files stored in the cloud server (Osminer [Col 2, L 32-38] discloses a request for content from a user, wherein the content is stored in a plurality of sources [Col 6, L 51-58] including a remote server [Col 8, L 48-63] cloud based recorder [Col 9, L 20-22] and includes a plurality of files, wherein the request is based on user input (selection) of an option in a rendition of the displayed content guide [12:42:-67]);
receiving a file list of stored files previously received (Osminer [Claim 1] teaches receiving content availability information indicating multiple sources from which content is available to the subscriber);
identifying, according to the received first user input and based on the received content availability associated with a plurality of second devices (Osminer [6:41-50, 12:16-29] discloses subscriber input and content availability information, wherein the content availability information is received [Claim 1]), at least one second device storing the file (Osminer [11:15-28] discloses identifying, based on content availability, multiple different sources content can be retrieved [6:51-58]), from the plurality of second devices (Osminer [fig 2] discloses a plurality of sources), wherein the at least one second device stores the file by previously receiving the file from the cloud server according to a second user input on the at least one second device for downloading the file from the cloud server to the at least one second device (Osminer [9:24-27] discloses a plurality of sources including a digital video recorder, source 290-1, wherein source 290-1, based on a request from a subscriber [14:42-57], stores a file by receiving the file from a remote source to the source 290-1 [15:20-32], wherein upon further request, from the subscriber, the file is identified as available in a plurality of sources including the 
determining the priorities of the cloud server and the at least one second device which stores the requested file (Osminer [Col 2, L 33-67] and [Col 4 L55-60]);
downloading the requested file from one of the cloud server and the at least one second device, according to the determined priorities (Osminer [Col 4, L 55-60 and Col 12, L 63-13]).
However, Osminer does not explicitly teach receiving, from each of a plurality of second devices connected to the first device through a local network and registered to have the same user account as the first device (Osminer teaches identification or recognition of devices in specific user domains (including devices collocated in the same domain as the requesting device and associated with users, however Osminer is silent regarding the means by which the association occurs and collocated devices having the “same user account”) for downloading the plurality of files stored in the cloud server, a file list of stored files previously received from the cloud server; and identifying based on the received file lists from the plurality of second devices.
Simmons, in an analogous art, teaches receiving, from each of a plurality of second devices connected to the first device through a local network and registered to have the same user account as the first device for downloading the plurality of files stored in the cloud server (Simmons [0048-0049] discloses collecting, from each registered device on a user account, a list of available files, wherein the registered devices are on a common LAN [0041-0042]), a file list of stored files previously received from the cloud server (Simmons [0048-0049]); and 
identifying based on the received file lists from the plurality of second devices, at least one second device storing the file (Simmons [0062] discloses identifying a second device that is available to provide the file, wherein the availability information is determined from the collected registered device lists [0049-0050]).

One of ordinary skill in the art would have been motivated in order to indicate which devices should be considered when determined resource availability (Simmons [0049]).

Regarding claim 17, Osminer-Simmons teaches the limitations of claim 14, as rejected above.
Additionally, Osminer-Simmons teaches the method further comprising:
identifying, by a processor of the first device, the file stored in the cloud server according to the received first user input (Osminer [Col 4, L 1-6] discloses identifying available sources based on user input [Col 2, L 37-38]).

Regarding claim 20, Osminer-Simmons teaches the limitations of claim 14, as rejected above.
Additionally, Osminer-Simmons teaches the method further comprising: 
based on not identifying the at lest one second device which stores the file, downloading the file from the cloud server (Osminer [Col 7, L 60-22] discloses determining whether the type 1 resource (ie a local storage device) has the user selected content, wherein if the type 1 resource is not determined to have the selected content downloading the selected content from a type 2 or type 3 (remote entities and cloud storage)).


The additional features of claim 21 do not teach or further limit over the limitations presented above with respect to claim 14.
Therefore, claim 21 is rejected for the same reasons set forth above regarding claim 14.

Regarding claims 24, 27, they do not teach or further limit over the limitations presented above with respect to claims 17, 20.
Therefore, claims 24, 27 are rejected for the same reasons set forth above regarding claim 17, 20.

Regarding claim 28, it does not teach or further limit over the limitations presented above with respect to claim 14.
Therefore, claim 28 is rejected for the same reasons set forth above regarding claim 14.

Regarding claim 29, Osminer-Simmons teaches the limitations of claim 14, as rejected above.
Additionally, Osminer-Simmons teaches the method wherein the determining of the priorities comprises:
determining the priorities of the cloud server and the at least one second device identified to store the file based on an expense incurred when the file is downloaded by the cloud server and the at least one second device (Osminer [Col 2, L 49-3] discloses prioritizing content sources based on favoring reduction of network resource usage).


Therefore, claim 32 is rejected for the same reasons set forth above regarding claim 29.


Claim 30, 33 rejected under 35 U.S.C. 103 as being unpatentable over Osminer et al (US 9100709 B1, hereafter referred to as Osminer) in view of Simmons et al (US 20120166516 A1, hereafter referred to as Simmons) as applied above regarding claim 14, further in view of Gratton (US 20140331260 A1, hereafter referred to as Gratton).

Regarding claim 30, Osminer-Simmons teaches the limitations of claim 14, as rejected above.
Although Osminer-Simmons teaches the method wherein the determining the priorities comprises: determining the priorities of the cloud server and second device, which store the requested file (Osminer [Col 12, L 16-41]), Osminer does not explicitly teach the method wherein determining of the priorities comprises: determining the priorities of the cloud server and the at least one second device identified to store the file based on download times which are expected to be taken to download the file from each of the cloud server and the at least one second device identified to store the file.
Gratton, in an analogous art, teaches the method wherein determining of the priorities comprises: determining the priorities of the cloud server and the at least one second device identified to store the file based on download times which are expected to be taken to download the file from each of the cloud server and the at least one second device identified to store the file (Gratton [0004, 0007 and 0019] discloses prioritizing or ordering content resources or sources based on faster response time [0004, 0019] and transfer rate [0019] with the best determined characteristics ranked higher, such that the lower or shortest response time and corresponding fastest transfer rate are prioritized).

KSR rationale B, simple substitution of one known element (priority criteria as taught by Gratton) for another known element (priority criteria as taught by Osminer-Simmons) in order to yield predictable results (prioritizing content sources for selection) support the conclusion of obviousness.

Regarding claim 33, it does not teach or further limit over the limitations presented above with respect to claim 30.
Therefore, claim 33 is rejected for the same reasons set forth above regarding claim 30.

Claim 31, 34 rejected under 35 U.S.C. 103 as being unpatentable over Osminer et al (US 9100709 B1, hereafter referred to as Osminer) in view of Simmons et al (US 20120166516 A1, hereafter referred to as Simmons) as applied above regarding claim 14, further in view of Abraham et al (US 20120203796 A1, hereafter referred to as Abraham).

Regarding claim 31, Osminer-Simmons teaches the limitations of claim 14, as rejected above.
However, Osminer-Simmons does not explicitly teach the method wherein the determining of the priorities comprises: determining the priorities of the cloud server and the at least one second device identified to store the file based on a type of communication network used to download the requested file from one of the cloud server and the at least one second device to the first device.

It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Osminer-Simmons in view of Abraham in order to configure the determination of the priorities of the cloud server and at least one second device identified to store a file to be downloaded to a first device, as taught by Osminer-Simmons, to be based on a type of communication network used to download the requested file, as taught by Abraham.
One of ordinary skill in the art would have been motivated in order to reduce the cost associated with the bandwidth imposed on the requesting user (Abraham [0024]).

Regarding claim 34, it does not teach or further limit over the limitations presented above with respect to claim 31.
Therefore, claim 34 is rejected for the same reasons set forth above regarding claim 31.

Response to Arguments
Applicant's arguments filed 04 May 2021 have been fully considered but they are not persuasive.
Regarding claim 14, applicant argues:
“Osminer and Simmons, alone or in combination, fail to disclose the combination of features recited in the amended independent claims.
receiving, from each of a plurality of second devices connected to the first device through a local network and registered to have the same user account as the first device for downloading the plurality of files stored in the cloud server, a file list of stored files previously received from the cloud server.” Osminer fails to disclose or suggest this claimed subject matter.
Osminer discloses content availability information 150-1 indicating content name and from where the content is available, but is silent as to receiving, from each source (e.g., source 290-1, source 290-2, etc.), a file list of stored files previously received from the cloud server.” Remarks pg 9
In response the examiner respectfully disagrees. As set forth in the updated grounds of rejection, responsive to applicant’s amendments (filed 06/02/2021), Osminer is not relied upon to teach said functionality.

Regarding claim 14, applicant argues:
“Simmons is relied on for teaching “at least one second device, from a plurality of second devices registered to have a same user account as the first device,” but fails to overcome the above discussed deficiencies of Osminer. For example, Simmons teaches that the server 110 compiles and maintains a cloud list, associated with the user's account, of all the files in the user's virtual cloud (see paragraphs [0048] to [0050]). Simmons does not disclose that computing devices 130 transmit lists to each other in the manner recited in claim 14.” Remarks pg 9-10
In response the examiner respectfully disagrees. The claim recites, in part, “receiving, from each of a plurality of second devices connected to the first device through a local network and registered to have the same user account as the first device for downloading the plurality of files stored in the cloud server, a file list of stored files previously received from the cloud server” which based upon broadest reasonable interpretation in view of applicant’s specification indicates receiving a list of files stored on 
Simmons teaches receiving a list of files stored on registered devices from registered devices (Simmons [0048] discloses transmitting a list of files to a server, wherein the list is associated with devices registered to a common user account, such that information pertaining to lists of files stored on registered devices is transmitted) wherein the registered devices are connected to a first device via a local network and are associated or registered to the same account as the first device (Simmons [0048-0049] discloses collecting, from each registered device on a user account, a list of available files, wherein the registered devices are on a common LAN [0041-0042]).

Regarding claim 14, applicant argues:
“Accordingly, Osminer and Simmons fail to disclose the combination of features recited in claim 14.
It is respectfully requested that all rejections be withdrawn. All claims are in condition for allowance.” Remarks pg 10
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145.  The examiner can normally be reached on M-TH 630-430.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446